               Case 19-26381-SMG           Doc 39      Filed 02/26/20     Page 1 of 2




                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA
                             FORT LAUDERDALE DIVISION
                                  www.flsb.uscourts.gov

In re:                                                                  Case No: 19-26381 SMG
                                                                        Chapter 13
ILEANA RAMUDO-TOWNSEND,
          Debtor.                             /

     DEBTOR’S AMENDED MOTION FOR AUTHORIZATION TO SEPARATELY
      CLASSIFY STUDENT LOAN HELD BY U.S. DEPARTMENT OF JUSTICE

         The Debtor, ILEANA RAMUDO-TOWNSEND, by and through undersigned attorney, files
this Amended Motion for Authorization to Separately Classify Student Loan Held by U.S.
Department of Justice, and in support thereof state as follows:
         1. On May 14, 2014, the Debtor entered a repayment plan with the U.S. Department of
            Justice to satisfy her student loan at $ 1,000.00 per month and the curing of a $ 33,000.00
            arrearage in the agreed upon repayment.
         2. On December 6, 2019, the Debtor filed a Petition for Relief under Chapter 13 of the
            Bankruptcy Code.
         3. On or about November 6, 2019, the Debtor received certified mail from the U.S.
            Department of Justice regarding a breach in her contractual obligation on her student
            loans, threatening the suspension of her professional license as a dentist.
         4. The Debtor is currently employed as a periodontist. Thus, she depends on her
            professional license to generate income.
         5. The Debtor wishes to reinstate her repayment agreement with the U.S. Department of
            Justice by paying the agreed upon $ 1,000.00 per month and cure the arrears of
            $ 33,000.00 through the proposed Chapter 13 plan.
         6. The Southern District Bankruptcy Court has held that discrimination of unsecured
            creditors is not unfair under 11 U.S.C §1132(b)(1) where: (1) the debtor’s health
            professional license is subject to revocation or suspension upon breach of repayment
            obligation to student loan lender under Fla. Stat. §§ 456.072 (2), 456.072(1)(k) ; and (2)
            the unsecured creditors who are being discriminated against would benefit from the
               Case 19-26381-SMG          Doc 39     Filed 02/26/20     Page 2 of 2




           repayment arrangement to the student loans lender. In re Kalfayan, 415 B.R. 907, 910-11
           (Bankr. S.D. Fla. 2009).
       7. In the present case, if the Debtor were to default on her student loan repayments, her
           professional license to practice dentistry would be subject to suspension under Fla. Stat.
           §§ 456.072 (2), 456.072(1)(k). Additionally, the suspension of Debtor’s professional
           license would jeopardize her ability to earn income to fund any distributions to other
           unsecured creditors.
       8. Therefore, the separate classification of Debtor’s student loan repayment would not be
           unfair to the rest of the Debtor’s unsecured creditors, as they would benefit from this
           arrangement.
       9. Therefore, based upon the foregoing, the Debtor respectfully requests that this Court
           enter an Order separately classifying U.S. Department of Justice and deeming the debt
           owed to same as payable within the Chapter 13 plan.


       WHEREFORE, Debtor, ILEANA RAMUDO TOWNSEND, respectfully requests a court
order for authorization to separately classify the U.S. Department of Justice in order for the
obligation to be paid within the proposed Chapter 13 Bankruptcy Plan, and for any other and further
relief that this Court deems just and proper.
       Respectfully submitted on this 26th day of February, 2020

                                                             VAN HORN LAW GROUP, P.A.
                                                             330 N. Andrews Ave., Suite 450
                                                             Fort Lauderdale, Florida 33301
                                                             (954) 765-3166
                                                             (954) 756-7103 (facsimile)
                                                             Terri@cvhlawgroup.com
                                                             By: /s/ Terri J Schwartz, Esq.
                                                             Terri J Schwartz, Esq.
                                                             FL Bar 0183164
